     Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 1 of 30 PageID #: 171



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

KEVIN G. HUNT,

        Petitioner,

v.                                         CIVIL ACTION NO. 1:18-01371

BARBARA RICKARD, Warden,

        Respondent.

                        MEMORANDUM OPINION AND ORDER

        By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Proposed Findings and Recommendation (“PF&R”) on March

30, 2020, in which she recommended that the court deny

petitioner’s § 2241 petition, grant respondent’s request for

dismissal, and dismiss this matter from the court’s docket with

prejudice.      (ECF No. 21.)

        In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to the PF&R.            The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party’s right to a de novo review

by this court.        Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).
     Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 2 of 30 PageID #: 172



        On April 13, 2020, petitioner, acting pro se, filed a

motion seeking an extension of time to file objections to the

PF&R.     On April 14, 2020, the court granted petitioner’s motion

and gave him until June 16, 2020, to file objections.              Although

petitioner’s objections were not filed until June 19, 2020, they

are postmarked June 12, 2020; therefore, the court will deem

them timely filed.

I.      Factual Background

        The PF&R lays out the background to this case in depth.             To

summarize, after a jury found petitioner guilty of armed bank

robbery and two related crimes, a district court in the Southern

District of Florida sentenced him to 300 months on the armed

bank robbery count and to 60-month sentences on each of the

other two counts, one to run concurrently (use of a firearm) and

the other to run consecutively.          In doing so, the sentencing

court designated petitioner a career offender under U.S.S.G.

§ 4B1.1 and found that, accordingly, his guidelines range was

262-327 months’ imprisonment for the bank robbery offense.

Petitioner was convicted in 1996 and sentenced in 1997.               At the

time, the sentencing guidelines were mandatory.             Petitioner’s

conviction for use of a firearm mandated an additional 60

months’ imprisonment.        To date, petitioner has served

approximately 300 months of his combined 360-month sentence.

        After an unsuccessful direct appeal and initial motion

                                        2
  Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 3 of 30 PageID #: 173



under 28 U.S.C. § 2255, and between his fifth and sixth

applications for leave to file a successive motion under § 2255,

petitioner filed this motion under § 2241.

II.   Petitioner’s Objections

      Petitioner objects to the PF&R on the following grounds:

      1. It inaccurately described which offenses the sentencing

        court found to be predicate offenses under U.S.S.G.

        § 4B1.1;

      2. It inaccurately construed petitioner’s claim;

      3. It erroneously concluded that petitioner’s claim does not

        satisfy the second prong of the Wheeler test; and

      4. It erroneously concluded that petitioner does not satisfy

        the fourth prong of the Wheeler test.

III. Standard of Review of Pro Se Objections

      Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge’s disposition to which specific written

objection has been made.”      However, the court is not required to

review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

Furthermore, de novo review is not required and is unnecessary

“when a party makes general and conclusory objections that do

                                     3
  Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 4 of 30 PageID #: 174



not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”         Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

      “A document filed pro se is ‘to be liberally construed.’”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).        Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant’s objections broadly rather than narrowly.”           Beck v.

Comm’r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning

contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).

IV.   Savings Clause Test

      “[I]t is well established that defendants convicted in

                                     4
  Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 5 of 30 PageID #: 175



federal court are obliged to seek habeas relief from their

convictions and sentences through § 2255.”         Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192,

1194 (4th Cir.1997) (en banc)).       There is, however, an exception

under § 2255(e) known as the “savings clause.”          See Hahn v.

Moseley, 931 F.3d 295, 300 (4th Cir. 2019).         As the Fourth

Circuit has explained, “The savings clause provides that an

individual may seek relief from an illegal detention by way of a

traditional 28 U.S.C. § 2241 habeas corpus petition, if he or

she can demonstrate that a § 2255 motion is ‘inadequate or

ineffective to test the legality of his detention.’ 28 U.S.C.

§ 2255(e).”   United States v. Wheeler, 886 F.3d 415, 419 (4th

Cir. 2018).

     The Fourth Circuit’s test for whether the savings clause

applies to challenges to alleged sentencing errors derives from

In re Jones, 226 F.3d 328, 334 (4th Cir. 2000).          In Wheeler, the

Fourth Circuit expanded the Jones test to include challenges to

“fundamental sentencing errors” (as opposed to only convictions)

and set forth a slightly modified version of the test for such

errors:   “(1) at the time of sentencing, settled law of this

circuit or the Supreme Court established the legality of the

sentence; (2) subsequent to the prisoner’s direct appeal and

first § 2255 motion, the aforementioned settled substantive law

changed and was deemed to apply retroactively on collateral

                                     5
  Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 6 of 30 PageID #: 176



review; (3) the prisoner is unable to meet the gatekeeping

provisions of § 2255(h)(2) for second or successive motions; and

(4) due to this retroactive change, the sentence now presents an

error sufficiently grave to be deemed a fundamental defect.”

Wheeler, 886 F.3d at 428-29.

     Petitioner bears the burden of showing the inadequacy or

ineffectiveness of § 2255.      See Hood v. United States, 13 F.

App’x 72, 2001 WL 648636, at *1 (4th Cir. 2001); McGhee v.

Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).         The fact that relief

under § 2255 is barred procedurally or by the gatekeeping

requirements of § 2255 does not render the remedy of § 2255

inadequate or ineffective.      See Jones, 226 F.3d at 332-33; Young

v. Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002)

(“It is the inefficacy of the remedy, not the personal inability

to use it, that is determinative. Section 2255 is not inadequate

or ineffective merely because the sentencing court does not

grant relief, the one-year statute of limitations has expired,

or the petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).            “The

remedy provided under Section 2255(e) opens only a narrow door

for a prisoner to challenge the validity of his conviction or

sentence under Section 2241.”       Hayes v. Ziegler, No. 5:11-CV-

00261, 2014 WL 670850, at *6 (S.D.W. Va. Feb. 20, 2014), aff’d,

                                     6
     Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 7 of 30 PageID #: 177



573 F. App’x 268 (4th Cir. 2014).

V.      Discussion

        This § 2241 petition challenges the lawfulness of

petitioner’s 1997 sentence, and more specifically, his career-

offender designation.        He says that the law has developed such

that his Nebraska burglary convictions no longer qualify as

“crimes of violence” under U.S.S.G. § 4B1.1 and that,

accordingly, his pre-Booker guidelines range on the bank robbery

count should have been much lower.           He contends that he is

entitled to relief under 28 U.S.C. § 2241 in the form of

immediate release from custody.

        After a de novo review of the portions of the PF&R to which

petitioner objects, the court agrees with the PF&R that this

case must be dismissed for lack of jurisdiction pursuant to 28

U.S.C. § 2255 and Wheeler.

        a. Objection 1

        Petitioner appears to object that the PF&R somehow

inaccurately represented which crimes the sentencing court found

to be predicate offenses for the career offender enhancement

under U.S.S.G. § 4B1.1.         Unlike his other objections, he does

not cite to the page of the PF&R that has this purported error.

It could be page 6.        There, the PF&R recounts that the Eleventh

Circuit had previously noted that petitioner had three

unchallenged residential burglaries in his presentence report:

                                        7
  Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 8 of 30 PageID #: 178



one from Illinois and two from Nebraska.         Nowhere in the PF&R’s

discussion section is there a reference to the Illinois

burglary.    This is simply something that the Eleventh Circuit

noted and that the PF&R related as part of its section titled,

“Factual and Procedural History in the Eleventh Circuit.”            The

PF&R does not say that the Illinois burglary was a predicate

offense, nor does it analyze it as such.         The lack of

explanation from petitioner as to how the PF&R erred suggests

that there is no error.      At any rate, the court cannot discern

one.

       Therefore, this objection is OVERRULED.

       b. Objection 2

       Petitioner next objects to the PF&R’s “construal” of his

petition, citing pages 12-13.       These pages describe the

procedural history of this case and include the beginning of the

discussion section.     Regardless of the title of the objection,

the body simply argues that this case is analogous to Lester v.

Flournoy, 909 F.3d 708, 709 (4th Cir. 2018).

       It is not.   First, unlike here, only the fourth prong of

Wheeler was in dispute in Lester because the government had

conceded the other prongs, so as the PF&R points out, that case

does not have much bearing on the other prongs.          Lester, 909

F.3d at 712 (“The only dispute, then, is whether this case meets

the fourth Wheeler requirement . . . .”).         But even setting that

                                     8
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 9 of 30 PageID #: 179



problem aside, Lester is still unavailing to petitioner.              The

predicate crime at issue in Lester was walkaway escape.              The

Fourth Circuit, in United States v. Clay, had held that walkaway

escape was not a crime of violence under any clause of U.S.S.G.

§ 4B1.1.     627 F.3d 959, 969 (4th Cir. 2010).         Likewise, the

Eleventh Circuit, in United States v. Lee, acknowledged that

this crime could qualify, if at all, only under the residual

clause of 18 U.S.C. § 924(e)(2)(B), and concluded that it did

not.    586 F.3d 859, 866-67, 874-75 (11th Cir. 2009).           Walkaway

escape, in other words, could never qualify as a crime of

violence.     Lester applied the government’s concession in light

of these holdings.       909 F.3d 708, 712. 1

       Although Lee featured a New Jersey escape crime, while

Lester featured a Georgia escape crime, the holding of Lee

applied in Lester because in both cases, the question was

whether walkaway escape could ever amount to a crime of

violence.     The criminal activity either qualified or did not in

light of Begay v. United States, 553 U.S. 137 (2008) and




1 At that time, it was not entirely clear which substantive law
applied to petitions under § 2241. The Fourth Circuit had not
yet decided Hahn, which answered that choice of law question.
931 F.3d at 301 (“In evaluating substantive claims under the
savings clause, however, we look to the substantive law of the
circuit where a defendant was convicted.”). Thus, Lester
appropriately looked to the substantive law of both Fourth
Circuit and Eleventh Circuit. Under Hahn, this court must look
to the substantive law of the Eleventh Circuit only.
                                       9
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 10 of 30 PageID #: 180



Chambers v. United States, 555 U.S. 122 (2009).          Likewise, in

Clay, the court held “that the generic crime of walk-away escape

from an unsecured facility does not qualify as a crime of

violence.”   627 F.3d at 969 (emphasis added).        The focus in

those cases was on interpreting the residual clauses (in the

ACCA and the sentencing guidelines) to cover or not cover a

generic crime.   Because those cases made it impermissible to

deem walkaway escape a crime of violence under any relevant

clause type (elements, enumerated offenses, or residual) they

completely disqualified Stoney Lester’s predicate crime of

walkaway escape, thereby creating a change in settled law under

prong two of Wheeler.

     Here, by contrast, petitioner points to no Eleventh Circuit

or Supreme Court case that retroactively invalidates his

Nebraska burglaries as predicate crimes under all clauses of

§ 4B1.2 of the applicable sentencing guidelines.          The cases he

tries to advance to establish the impropriety of deeming

Nebraska burglary a crime of violence under the guidelines fall

short of doing so.    At most, those cases show that there has

been a non-retroactive change in how courts in the Eleventh

Circuit proceed under the enumerated offenses clause of § 4B1.2.

Such a showing does not suffice under Wheeler because it leaves

the residual clause untouched as an alternative path for

Nebraska burglary to be a predicate crime and because, under

                                    10
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 11 of 30 PageID #: 181



Wheeler, changes in settled law must apply retroactively on

collateral review.

     Therefore, this objection is OVERRULED.

     c. Objection 3

     The next objection has five parts.        Overall, petitioner

objects to the PF&R’s conclusion that his petition fails prong

two of Wheeler.   In the first part, he argues that Descamps and

Mathis satisfy prong two because, in light of those cases, the

Fourth and Eleventh Circuits have held that certain burglary

statutes can no longer undergird a crime of violence

determination under the sentencing guidelines or a violent

felony determination under the ACCA.        Further, he cites United

States v. Lockley, 632 F.3d 1238, 1243 n.5 (11th Cir. 2011), to

show that the analysis for whether a conviction constitutes a

violent felony under the ACCA is the same as the analysis for

whether a conviction constitutes a crime of violence under the

guidelines.   He objects to the PF&R’s “implication” that he must

identify a case that specifically holds that a conviction for

violation of the Nebraska burglary statute under which he was

convicted can no longer constitute a crime of violence.           He

points to United States v. Esprit, 841 F.3d 1235, 1239 (11th

Cir. 2016), as one illustration for why, were he sentenced

today, the evaluation of his Nebraska burglary conviction as a

crime of violence under § 4B1.2 would be different.

                                    11
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 12 of 30 PageID #: 182



       In the second part, petitioner argues that the changes in

the law upon which he relies are retroactive.

       In the third part, he objects to the PF&R’s “implication”

that cases interpreting the ACCA enhancements do not apply to

sentencing guidelines enhancements. 2

       In the fourth part, petitioner argues that, contrary to the

PF&R’s conclusion, Chazen v. Marske, 938 F.3d 851, 853 (7th Cir.

2019) applies to his case.         He also suggests that it may be

appropriate to transfer his case.

       In the fifth part, petitioner questions the PF&R’s reliance

on In re Griffin, 823 F.3d 1350, 1351 (11th Cir. 2016).

Because, in his estimation, individual judges on the Fourth and

Eleventh Circuits have expressed disagreement with its holding,

“jurists of reason could disagree with the Magistrate’s findings

or conclude that the issues presented are adequate to deserve

encouragement to proceed further.”          (ECF No. 25, at 12.) 3

          1. Applicability of the Categorical Approach to the
             Sentencing Guidelines in the Eleventh Circuit (Parts 1
             and 3)

       As an initial matter, petitioner appears to be correct that


2 He appears to be objecting that the PF&R was wrong to conclude
that “Shepard, James, Descamps, and Mathis all address sentence
enhancements for career criminals; however, the cases apply only
to statutes and do not alter the U.S.S.G.’s career offender
guidelines, as they are not statutory in nature.” (ECF No. 21,
at 19.)
3 The court will address all five parts of this objection below,

but it will not address them all seriatim.
                                       12
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 13 of 30 PageID #: 183



the Eleventh Circuit has, broadly speaking, collapsed its

framework for analyzing “crimes of violence” under the

sentencing guidelines with its framework for analyzing “violent

felonies” under the ACCA.     United States v. Ramirez-Flores, 743

F.3d 816, 820 n.2 (11th Cir. 2014) (“Descamps involved a

sentencing enhancement pursuant to the Armed Career Criminal Act

(“ACCA”), rather than, as relevant here, the Sentencing

Guidelines.   The Eleventh Circuit has routinely employed the

same analytical framework in both contexts.”) see also Hollis v.

United States, 958 F.3d 1120, 1123 (11th Cir. 2020) (“We use the

categorical approach to determine whether a state conviction

qualifies as a predicate serious drug offense under the Act or

as a predicate controlled substance offense under the

Guidelines.   Under this approach, we consider only the fact of

the prior conviction and the elements of the offense, not the

particular facts of the defendant’s crime.”) (citation omitted);

United States v. Morales-Alonso, 878 F.3d 1311, 1314–15 (11th

Cir. 2018) (“Under the analytical framework set forth by the

Supreme Court in Taylor and relied upon by this Court in

Palomino Garcia, a conviction only constitutes a crime of

violence under the enumerated offenses clause of § 2L1.2 [of the

sentencing guidelines] if the elements of the statute of

conviction are the same as, or narrower than, the generic

version of the enumerated offense.”); United States v. Garcia-

                                    13
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 14 of 30 PageID #: 184



Martinez, 845 F.3d 1126, 1129–30 (11th Cir. 2017) (stating that

in determining whether a burglary conviction qualifies under the

enumerated offenses clause of § 2L1.2 of the guidelines, “we use

the framework the Supreme Court has set out for determining

whether a conviction under a state or federal statute counts as

a predicate offense for purposes of the Armed Career Criminal

Act (ACCA).”); United States v. Palomino Garcia, 606 F.3d 1317,

1328 (11th Cir. 2010) (“Although Taylor and Shepard were ACCA

cases, we have employed their ‘categorical approach’ in

determining whether a prior offense qualifies for an enhancement

under the Guidelines.”). 4

       Full acceptance of the categorical approach in the

guidelines context has taken place gradually in the Eleventh

Circuit.     In a 1995 case, the Eleventh Circuit stated that

Taylor would often guide its analysis of issues under § 4B1.2


4 Notably, however, the residual clause of the § 4B1.2 is still
valid in the Eleventh Circuit. See In re Griffin, 823 F.3d
1350, 1354-56 (11th Cir. 2016) (holding that the residual clause
is not unconstitutionally vague); but see Cross v. United
States, 892 F.3d 288, 291 (7th Cir. 2018) (holding that “[u]nder
Johnson, the guidelines residual clause is unconstitutionally
vague insofar as it determined mandatory sentencing ranges for
pre-Booker defendants.”). The same is obviously not true of the
ACCA’s residual clause (18 U.S.C. § 924(e)(2)(B)). Johnson v.
United States, 576 U.S. 591, 606 (2015) (“We hold that imposing
an increased sentence under the residual clause of the Armed
Career Criminal Act violates the Constitution’s guarantee of due
process.”). The conclusions will not always be the same in both
contexts because in the guidelines context, even if the
predicate crime does not qualify under the enumerated offenses
clause, it will often qualify under the residual clause.
                                       14
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 15 of 30 PageID #: 185



and that Taylor’s concern regarding the “practical difficulties

of holding mini-trials on a defendant’s prior conviction”

“applie[d] with equal force to decisions under §§ 4B1.1 and

4B1.2.”     United States v. Spell, 44 F.3d 936, 939 (11th Cir.

1995).     Nevertheless, the court rejected the application of a

strict categorical approach in the guidelines context.              Id. 5   The

court stated that it is permissible to “look behind” convictions

in § 4B1.2 analyses “if ambiguities in the judgment make the

crime of violence determination impossible from the face of the

judgment itself”; even then, the “inquiry is limited to

examining easily produced and evaluated court documents,

including the judgment of conviction, charging papers, plea

agreement, presentence report adopted by the court, and the

findings of a sentencing judge.”            Id.

       A 2006 case noted that although Spell had rejected a strict

categorical approach, more recent authority had stated that,

“generally,” the categorical applied to issues under U.S.S.G.

§ 2L1.2.     United States v. Esquivel-Arellano, 208 F. App’x 758,

763 (11th Cir. 2006).        But there, the court adhered to the rule

that ambiguity in the judgment allows courts to “look to the


5 Taylor itself distanced its categorical approach from the
guidelines by noting, “Even if an enhancement is not available
under § 924(e), the Government may still present evidence of the
defendant’s actual prior criminal conduct, to increase his
sentence . . . under the Federal Sentencing Guidelines.” 495
U.S. at 602 n.10 (emphasis added).
                                       15
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 16 of 30 PageID #: 186



facts underlying a prior conviction to determine whether it

qualifies.”   See id. at 764.

     Two years later, it appears that the Eleventh Circuit fully

embraced a strict categorical approach, without the exception

for ambiguity in the judgment:      “To determine whether a crime is

a ‘crime of violence’ [under § 4B1.2] we use a categorical

approach; we consider the offense as defined by the law, rather

than considering the facts of the specific violation.           United

States v. Archer, 531 F.3d 1347, 1350 (11th Cir. 2008).           Cases

since then (listed above) have adhered to a strict categorical

approach and have applied ACCA cases in the guidelines context.

Petitioner relies on the Supreme Court cases of Shepard v.

United States, 544 U.S. 13 (2005), James v. United States, 550

U.S. 192 (2007), Descamps v. United States, 570 U.S. 254 (2013),

and Mathis v. United States, 136 S. Ct. 2243 (2016), and on

circuit court cases that he says implement them.          Petitioner is

right that these cases do not necessarily fail him simply

because they were decided in the ACCA context and not in the

guidelines context.

       2. Application of Those Authorities to This Case (Parts
          1, 2, and 3)

     Those authorities still fail him, however, for at least

three reasons:   (1) he does not complain of the errors they

identify; (2) they do not solve his residual clause problem; and


                                    16
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 17 of 30 PageID #: 187



(3) they are not retroactive on collateral review.          First, he

does not complain of any error that those cases identify.

Shepard held that it is error for a sentencing court to look

beyond the charging document, plea agreement, plea colloquy, or

their comparable equivalent.      544 U.S. at 26.     James applied the

categorical approach to its analysis under 18 U.S.C.

§ 924(e)(2)(B)(ii) (the residual clause of the ACCA’s definition

of a violent felony); in doing so, the Supreme Court concluded

that a conviction under Florida’s attempted burglary statute

qualified as a predicate offense.        550 U.S. at 195.    Relying on

Taylor, the Court noted that the residual clause is broader than

the enumerated offenses clause in that it “can cover conduct

that is outside the strict definition of, but nevertheless

similar to, generic burglary.”      Id. at 212.     Descamps held that

it is an error to apply the modified categorical approach to

statutes “that contain a single, ‘indivisible’ set of elements

sweeping more broadly than the corresponding generic offense.”

570 U.S. at 260.    Mathis held that it is error to apply the

modified categorical approach when a statute lists alternative

means of satisfying a single, “indivisible” set of elements.

136 S. Ct. at 2248-49, 2253.      More broadly, the error under

Mathis is “looking at the facts underlying [the] crime to

conclude that [a defendant] committed it by a violent means.”

Chazen, 938 F.3d at 865.     Even reading his arguments liberally,

                                    17
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 18 of 30 PageID #: 188



petitioner does not describe an error (with any reasonable

specificity) under these cases.          Therefore, these cases do not

help him. 6

       Instead, petitioner vaguely asserts that the law has

changed such that his Nebraska burglary crimes no longer qualify

as predicates.      Being specific would reveal that the cases he

cites do not afford him relief under the savings clause.              Then-

Judge Barrett clarified this point in her concurrence in a case

upon which petitioner relies:

       To be clear, while Chazen’s petition invokes Mathis v.
       United States as well as Van Cannon v. United States,
       Mathis is not the case that justifies granting him
       relief. Van Cannon is the case that renders his
       burglary conviction insufficient to support the
       enhancement he received under the Armed Career
       Criminal Act. He invokes Mathis to justify his
       failure to raise this issue in his first § 2255
       motion. Mathis itself does not offer him relief,
       because he does not complain that the sentencing
       court’s decision to count his burglary conviction was
       the result of the error Mathis identifies—looking at
       the facts underlying his crime to conclude that he
       committed it by a violent means. Chazen needs both
       Mathis and Van Cannon to succeed.

Chazen v. Marske, 938 F.3d 851, 865 (7th Cir. 2019) (Barrett,

J., concurring) (citation omitted).          Chazen was an ACCA case, so

the (unconstitutional) residual clause was not part of the

analysis.     Van Cannon had determined that a conviction under the

burglary statute under which Mr. Chazen was convicted did not


6 Accordingly, neither do the cases that he says implement them,
discussed further below.
                                       18
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 19 of 30 PageID #: 189



“qualify as a predicate violent felony.”        Chazen, 938 F.3d at

855.    Thus, it was not a matter of applying Mathis to disqualify

a burglary conviction as a predicate crime, as petitioner asks

the court to do here, but of acknowledging another case that had

already disqualified a conviction under the same burglary

statute.

       The second reason that the cases petitioner relies on fail

him is that they do nothing to eliminate the application of

§ 4B1.2’s residual clause.      Petitioner argues that the

sentencing court found that the Nebraska burglaries qualified

under the enumerated offenses clause.        But the Eleventh Circuit

previously found that the Nebraska burglaries qualified under

either clause, and petitioner does not argue here that they do

not qualify under the residual clause.

       Under Eleventh Circuit law, even if petitioner could

establish that the path to qualifying his Nebraska burglaries as

predicate offenses is retroactively closed under the enumerated

offenses clause, the path to their qualification under the

residual clause would remain open.       See Griffin, 823 F.3d at

1354-56.    Until the Supreme Court or the Eleventh Circuit

declares the residual clause invalid in the guidelines context,

trying to prove that the Nebraska burglaries do not qualify

under the enumerated clause is an exercise in futility.

       As part of this objection, petitioner relies on a Fourth

                                    19
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 20 of 30 PageID #: 190



Circuit case and an Eleventh Circuit case to show changes in the

law under prong two of Wheeler.       These cases merely apply the

categorical approach to determine that convictions under certain

burglary statutes do not amount to conviction for generic

burglary.

       First, petitioner cites Castendet-Lewis v. Sessions, where

the issue was “whether the offense of statutory burglary in

Virginia constitutes an aggravated felony for purposes of

immigration law.”    855 F.3d 253, 260 (4th Cir. 2017).         Applying

the categorical approach, the court determined that it did not.

There was no residual clause analog at issue in that case.            Id.

at 264.    Moreover, Fourth Circuit substantive law does not apply

to this petition.

       Next, petitioner cites United States v. Esprit, where the

issue was “whether a prior conviction for burglary under Florida

law may serve as a basis for an enhanced sentence under the

Armed Career Criminal Act.”      841 F.3d 1235, 1236 (11th Cir.

2016).    Importantly, the court decided that case in 2016, after

the Supreme Court had struck down the ACCA’s residual clause as

unconstitutional the previous year.       See Johnson, 576 U.S. at

606.    It was undisputed that the burglary offense did not

qualify under the elements clause, so if it were to qualify at

all, it would have to do so under the enumerated offenses

clause.    Esprit, 841 F.3d at 1237.     The court applied the

                                    20
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 21 of 30 PageID #: 191



categorical approach and determined that it did not so qualify

because the “burglary statute create[d] a single indivisible

crime that include[d] non-generic burglary.”         Id. at 1241.     Like

Castendet-Lewis, Esprit is unavailing here because it does not

deal with the problem of the residual clause.

     The third reason that the cases upon which petitioner

relies fail him is that they are not retroactive on collateral

review, as prong two of Wheeler requires.         The PF&R cites

sufficient authority to show lack of retroactivity in either the

Fourth Circuit or the Eleventh Circuit for the Supreme Court

cases.   Petitioner provides no authority showing otherwise.

Without directly challenging the authorities that the PF&R

cites, petitioner attacks the PF&R’s conclusion in three ways.

     First, petitioner notes that the Sixth and Seventh circuits

have found Descamps and Mathis retroactive.         Because the law of

those circuits does not apply to this petition, this line of

attack fails.   See Hahn, 931 F.3d at 301 (“In evaluating

substantive claims under the savings clause, however, we look to

the substantive law of the circuit where a defendant was

convicted.”).

     Second, petitioner claims that Descamps and Mathis “do not

necessarily need to be deemed retroactive.”         (ECF No. 25, at 6.)

He cites Miller v. United States, 735 F.3d 141, 142 (4th Cir.

2013) in support of this proposition.        In Miller, the court

                                    21
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 22 of 30 PageID #: 192



determined that the petitioner was entitled to relief under

§ 2255 because United States v. Simmons, 649 F.3d 237 (4th Cir.

2011) was retroactively applicable.       Simmons was decided in the

wake of Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010), which

the Fourth Circuit had previously held not to be retroactive.

See Miller, 735 F.3d 143-44.      The point in Miller that

petitioner (presumably) tries to seize upon was that Simmons

could be retroactive even if Carachuri-Rosendo was not.           Id. at

146-47.    The court explained that “Simmons did announce a

substantive rule when it applied Carachuri’s principles and then

narrowed the class of offenders and range of conduct that can be

subject to punishment.”     Id. at 147.

     To the extent that petitioner argues that he need not

identify a Supreme Court case that is retroactive, he is

correct.    But to the extent he argues that he need not identify

any applicable retroactive authority to use the savings clause,

he is wrong.    Such an argument ignores prong two of Wheeler.

Nothing in Miller creates an exception to Wheeler’s requirement

that the change in settled law be retroactive.          Therefore, this

line of attack also fails.

     Finally, petitioner simply argues that his authorities

should be deemed retroactive.      In order to meet prong two of

Wheeler, however, petitioner must show that the change in

settled law “was deemed to apply retroactively on collateral

                                    22
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 23 of 30 PageID #: 193



review.”     Wheeler, 886 F.3d at 429 (emphasis added).

Petitioner’s burden was to show that the Supreme Court or

Eleventh Circuit had deemed his authorities retroactive, not to

convince this court to do so on behalf of those courts.              To the

extent petitioner is asking this court to deem authorities

retroactive, it cannot.        So this line of attack fails too.

          3. Potential Taylor Error 7

       The PF&R states that there is “arguably” an error that is

better conceptualized as an error under Taylor, 8 a case upon

which petitioner does not attempt to rely, because the elements

of Nebraska burglary are arguably broader than the generic

offense.     (ECF No. 21, at 18 n.2); see United States v.

Driscoll, 892 F.3d 1127, 1137 (10th Cir. 2018) (“Because Neb.

Rev. Stat. § 28-507 includes land, it does not categorically fit

under the generic offense of burglary, which is limited to

buildings or structures.”).         Driscoll was an ACCA case; thus,

unlike in the guidelines context, the alternative path to

qualification under the residual clause was closed.

       As noted above, the Eleventh Circuit in Spell held (two

years before petitioner’s sentencing) that Taylor’s categorical




7 While petitioner does not expressly make a Taylor claim, he is
proceeding pro se, so the court will consider whether an
implicit Taylor claim would avail him.
8 This is assuming (without deciding) that the sentencing court

utilized the enumerated offenses clause of § 4B1.2.
                                       23
    Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 24 of 30 PageID #: 194



approach did not apply to the sentencing guidelines.               44 F.3d at

939.    Under Spell, it would have been permissible (even

required) for the sentencing court to make a limited factual

inquiry to determine whether petitioner had in fact committed

generic burglary of a dwelling.          Id. at 939-40.     But Spell did

not reject Taylor’s reasoning that burglary must be generic to

support a career-offender sentencing enhancement.              Id. 9   In

Spell, the appeals court remanded the case because the district

court erred in how it completed the factual inquiry to find that

the burglary there in fact was of a dwelling.            Id.

       Petitioner does not argue that the sentencing court

considered the “burglary” label attached to petitioner’s

convictions sufficient (that burglary of a dwelling, however

Nebraska may define it, was sufficient).           If the sentencing

court did so, it likely committed Taylor error.             But such a

Taylor error would fail prong one of the Wheeler savings clause

test because it would mean that the enhancement was not legal

under settled law when the sentencing court applied it.                At the

time of petitioner’s sentencing, settled law did not exclude

from the sentencing context Taylor’s requirement that enumerated

offenses be generic. 10      It merely excluded Taylor’s categorical


9 In contrast with the ACCA, the operative guidelines enumerated
“burglary of a dwelling.”
10 In a 2010 Eleventh Circuit case, the court rejected the

government’s argument that, under § 2L1.2 of the sentencing
                                       24
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 25 of 30 PageID #: 195



approach.

     All of this is to say, even if there were an error under

Taylor, it would not avail petitioner here.

        4. Chazen v. Marske (Part 4)

     As part of this objection, petitioner also says that the

PF&R was wrong to conclude that Chazen does not apply to this

case.   Chazen does not apply because it is a Seventh Circuit

case, and neither the procedural nor substantive law of the

Seventh Circuit applies to this case.        Petitioner counters this

unavoidable conclusion by arguing that the case law from the

Seventh Circuit helped inform the development of the Wheeler

test and that the tests in both circuits require a retroactive

change in law.   The procedural law of the Fourth Circuit applies

and the substantive law of the sentencing circuit applies.

Hahn, 931 F.3d at 301.     There is no exception for cases from

circuits whose law purportedly helped inform the Wheeler test or

for cases from circuits who have a similar savings clause test.



guidelines, “the label a state attaches to a prior conviction is
dispositive of the ‘crime of violence’ inquiry.” Palomino
Garcia, 606 F.3d at 1329. But despite the government’s
argument, there does not appear to have been much of an open
question on the matter. The court concluded, “Therefore,
consistent with our prior precedent and the conclusions of our
sister circuits, we apply Taylor’s reasoning and hold that the
label a state attaches to an offense is not conclusive of
whether a prior conviction qualifies as an enumerated offense
under § 2L1.2.” Id. at 1330–31 (emphasis added.). Thus, while
this case put such arguments to rest, it certainly did not
establish that the government’s approach was “settled law.”
                                    25
     Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 26 of 30 PageID #: 196



Seventh Circuit procedural law does not apply, period.

        The PF&R explained that Chazen also does not apply because

petitioner argues that the sentencing court used the residual

clause, which was not at issue in Chazen.             Petitioner disputes

this characterization of his position, claiming that he was

sentenced under the enumerated offenses clause and that he has

not argued otherwise to the Eleventh Circuit.             Assuming arguendo

that petitioner is correct, Chazen still would not help him even

if it were an Eleventh Circuit case.            That is because it does

nothing to eliminate the application of the residual clause,

which, unlike in the ACCA context, remains valid in the

sentencing guidelines context.          Moreover, unlike in Chazen,

where the Seventh Circuit had declared the predicate crime at

issue not a crime of violence, petitioner cites no Eleventh

Circuit case holding that Nebraska burglary is not a crime of

violence.

           5. Whether This Case Should Be Transferred (Part 4)

        In this objection, petitioner also states that his transfer

is now pending to a facility within the boundaries of the

Seventh Circuit. 11      Accordingly, he suggests, “Maybe this case

should be transferred to the Southern District of Illinois.”

(ECF No. 25, at 10.)        This case should not be transferred.          This




11   That transfer is now complete.
                                        26
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 27 of 30 PageID #: 197



court retains the jurisdiction that attached when petitioner

filed this case as a prisoner incarcerated within this district.

See Lennear v. Wilson, 937 F.3d 257, 263 n.1 (4th Cir. 2019);

see also Hubbard v. Zych, No. 7:15CV00002, 2019 WL 5853328, at

*3 (W.D. Va. Nov. 7, 2019) (“It is well established, however,

that because Hubbard was confined at USP Lee, within the

jurisdiction of this court, when he filed this § 2241 petitions,

this court ‘retains jurisdiction’ to address his claims.”

(quoting Rumsfeld v. Padilla, 542 U.S. 426, 441 (2004)).

     Therefore, the court rejects petitioner’s suggestion that

it should transfer this case.

        6. In re Griffin (Part 5)

     Petitioner also objects to what he characterizes as the

PF&R’s heavy reliance on Griffin.        He says that jurists of

reason can (and have) disagreed with its holding that “[t]he

Guidelines—whether mandatory or advisory—cannot be

unconstitutionally vague because they do not establish the

illegality of any conduct and are designed to assist and limit

the discretion of the sentencing judge.”        Griffin, 823 F.3d at

1354.   While there may be reasonable disagreement with Griffin’s

holding, however, there can be no reasonable disagreement with

applying Eleventh Circuit law to this case.         In fact, the court

must apply the substantive law of the Eleventh Circuit, which

includes Griffin.

                                    27
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 28 of 30 PageID #: 198



      Therefore, this objection (all five parts of it) is

OVERRULED.

      d. Objection 4

      Finally, petitioner objects to the PF&R’s finding that his

petition fails prong four of Wheeler.        This conclusion, however,

necessarily flows from the fact that petitioner has failed to

show a change in settled law retroactively applicable on

collateral review under prong two.       Had petitioner met all other

prongs of the Wheeler test, his sentence would likely constitute

an “error sufficiently grave to be deemed a fundamental defect.”

Wheeler, 886 F.3d at 429; Lester, 909 F.3d at 714-16.           But

because he has not met the other prongs, he has not established

a defect, let alone a fundamental one.

      Therefore, this objection is OVERRULED.

VI.   Conclusion

      The court has reviewed the record, the Magistrate Judge’s

findings and recommendations, and petitioner’s objections.

Because petitioner is unable to bear his burden and show that

all four criteria for application of the savings clause (28

U.S.C. § 2255(e)) are met, petitioner’s objections are

OVERRULED.

      The court adopts the Findings and Recommendation of

Magistrate Judge Eifert as follows:

      1.   Petitioner’s § 2241 petition is DENIED;

                                    28
     Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 29 of 30 PageID #: 199



        2.    Respondent’s request for dismissal is GRANTED;

        3.    This action is DISMISSED without prejudice for lack of

              jurisdiction; 12 and

        4.    The Clerk is directed to remove this case from the

              court’s active docket.

        Additionally, the court has considered whether to grant a

certificate of appealability.          See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”              28 U.S.C.

§ 2253(c)(2).       The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).         The court concludes that the governing

standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.




12The court declines to adopt the PF&R’s recommendation to
dismiss this action with prejudice and instead dismisses this
action without prejudice for lack of jurisdiction. See Buey v.
Warden, FCI McDowell, No. 20-7483, 2021 WL 753610, at *1 (4th
Cir. Feb. 26, 2021).
                                        29
 Case 1:18-cv-01371 Document 28 Filed 03/11/21 Page 30 of 30 PageID #: 200



     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 11th day of March, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    30
